                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.1 Page 1 of 11



                                                                                              UNITED STATES DISTRICT COURT
                                                                                              WESTERN DISTRICT OF MICHIGAN
                                                                                                   SOUTHERN DIVISION
                                                                                                       ____________

                                                          MARK JOSEPH BENEDICT,

                                                                            Plaintiff,                                CASE NO.

                                                          v
                                                                                                                      HON.
                                                          MICHIGAN SPRING & STAMPING, LLC,

                                                                            Defendant,


                                                          Kevin B. Even (P38599)
                                                          Christopher S. Berry (P68580)
                                                          SMITH HAUGHEY RICE & ROEGGE
                                                          Attorneys for Plaintiff
                                                          keven@shrr.com; cberry@shrr.com
                                                          900 Third St., Ste 204
                                                          Muskegon, MI 49440
                                                          231-724-4320


                                                                                                            COMPLAINT

                                                                   NOW COMES the above-named Plaintiff, Mark Joseph Benedict, by and through his attorneys,
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          SMITH HAUGHEY RICE & ROEGGE and for his complaint against Defendant, Michigan Spring &

                                                          Stamping, LLC states:

                                                                                            JURISDICTION, VENUE AND PARTIES

                                                                   1.       This is an action to enforce rights arising out of Plaintiff’s employment relationship with

                                                          Defendant.

                                                                   2.       Plaintiff is a resident of the State of Michigan.

                                                                   3.       Defendant is a Michigan limited liability company that maintains its principal place of

                                                          business in and does business in the Western District of Michigan and is subject to the jurisdiction of this

                                                          Court.



                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.2 Page 2 of 11



                                                                 4.         The amount in controversy in this action exceeds Twenty-Five Thousand Dollars

                                                          ($25,000.00) exclusive of interest, costs and attorneys’ fees.

                                                                 5.         The United States District Court for the Western District of Michigan has jurisdiction over

                                                          this matter pursuant to 28 U.S.C. § 1331, § 1132(e)(1) and § 1367 as it raises a question of federal law

                                                          and the issues of state law arise from a common nucleus of operative fact.

                                                                 6.         The events giving rise to this cause of action occurred in the Western District of Michigan.

                                                                                                        BACKGROUND FACTS

                                                                 7.         Plaintiff was employed by Defendant on or about December 3, 2014 as a set-up operator.

                                                                 8.         On May 23, 2015, Plaintiff was promoted to lead person.

                                                                 9.         During Plaintiff’s employment with Defendant he received performance evaluations which

                                                          found his job performance to be satisfactory, meeting expectations and exceeding the performance

                                                          expectations of Defendant.

                                                                 10.        At the onset of Plaintiff’s employment with Defendant, Plaintiff was provided with a copy

                                                          of Defendant’s Employee Handbook.

                                                                 11.        Defendant’s Employee Handbook contains a letter from their President that includes the
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          following:

                                                                            At Michigan Spring and Stamping, the old fashioned virtues of honesty, integrity
                                                                            and respect for the law and its employees are highly held and actively praised.
                                                                            Although Michigan Spring and Stamping has always sought to follow the highest
                                                                            standards of ethics in its business, the Executive Managers decided to put its
                                                                            practices and policies in writing.

                                                                 12.        Defendant’s Employee Handbook also sets forth its “Open Door Policy” which provides:

                                                                            It is Michigan Spring and Stamping's desire to provide excellent working
                                                                            conditions and maintain harmonious working relationships between employees and
                                                                            management, as well as amongst coworkers. When you look at the challenges in
                                                                            the automotive industry, the companies that will be successful are those where
                                                                            employees and management work together in harmony.




                                                                                                                 -2-
                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.3 Page 3 of 11



                                                                            The Company has an "open door" problem-solving policy. If you have any work-
                                                                            related problem, question, or request, you are encouraged to discuss it with your
                                                                            Supervisor or Manager. Employees who believe that their Supervisor or Manager
                                                                            has not or cannot adequately address their issue(s) are encouraged to discuss the
                                                                            problem with any other Supervisor, Manager, Human Resources or President.

                                                                            The purpose of the Open Door is to maintain effective communications. It is your
                                                                            right, through the Open Door, to speak to anyone with whom you feel comfortable
                                                                            about any concerns, problems, or suggestions for improvement, without fear of
                                                                            retaliation or punishment. By improving communications, small problems can be
                                                                            prevented from growing into larger ones.

                                                                            Do not minimize the importance and responsibility of communicating problems
                                                                            that you encounter. It is our goal to have employees communicate comments and
                                                                            opinions with other colleagues and/or departments in a proper, effective, and timely
                                                                            manner. We strive to establish mutual trust and helpful team members throughout
                                                                            the organization.

                                                                            Problems or concerns do not usually take care of themselves. They must be talked
                                                                            about with people who are ready to listen and take appropriate action. Remember,
                                                                            we cannot help you solve a problem unless we know there is one. Talk to us. Our
                                                                            door is always open.

                                                                 13.        On or about February 12, 2018, Plaintiff was awaiting the birth of his daughter and made a

                                                          timely written request to Defendant to take twelve (12) weeks of leave under the Family Medical Leave

                                                          Act (“FMLA”) of job-protected unpaid leave to bond with and to provide postpartum care to his soon to
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          be newborn daughter.

                                                                 14.        Defendant failed to timely grant Plaintiff his leave requested under the FMLA which

                                                          exposed Plaintiff to termination for failing to be present at work without authorized leave and as such

                                                          Plaintiff was denied leave requested under the FMLA to which he was entitled.

                                                                 15.        On August 22, 2018, more than twelve (12) weeks after the birth of Plaintiff’s daughter,

                                                          Defendant belatedly approved Plaintiff’s requested leave under the FMLA of January/February 2018.

                                                                 16.        On or about October 11, 2018, Plaintiff made a request for short term disability from

                                                          October 26, 2018 until December 24, 2018 in order to undergo and recover from foot surgery as set forth

                                                          in his attending physician’s statement.



                                                                                                                -3-
                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.4 Page 4 of 11



                                                                 17.        Plaintiff was authorized by Defendant to go on short term disability as of October 26,

                                                          2018, pursuant to Defendant’s employee benefit plan, for which Plaintiff had timely submitted the

                                                          appropriate paperwork.

                                                                 18.        Prior to the commencement of Plaintiff’s short-term disability, while off duty and on his

                                                          personal time, he requested a meeting with Mike Dipiazza his Supervisor, Paul Vanderlaan the Vice

                                                          President, as well as the Human Resources Manager, Jessica Morse, to discuss Plaintiff’s work-related

                                                          concerns.

                                                                 19.        Plaintiff’s request for a meeting was granted and it took place on October 23, 2018, after

                                                          Plaintiff was off the time clock.

                                                                 20.        Based upon Defendant’s Open Door Policy, Plaintiff had a legitimate expectation that he

                                                          could address his work-related concerns at the October 23, 2018 meeting without fear of retaliation or

                                                          punishment.

                                                                 21.        During the October 23, 2018 meeting a number of issues were discussed involving

                                                          workplace interactions between Plaintiff and his co-workers.

                                                                 22.        At the end of the October 23, 2018 meeting Plaintiff was advised that his employment with
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          Defendant was terminated.

                                                                 23.        Following the October 23, 2018 meeting, and shocked at the action taken, Plaintiff

                                                          contacted his former Supervisor, Eric Jensen to discuss what had happened. Eric Jensen advised Plaintiff

                                                          that he would have the Vice President, Paul Vanderlaan follow up with Plaintiff.

                                                                 24.        Later in the day and following the October 23, 2018 meeting, Paul Vanderlaan contacted

                                                          Plaintiff over the telephone to continue addressing Plaintiff’s workplace concerns. During this telephone

                                                          call, Paul Vanderlaan advised Plaintiff that he would reconvene with Mike Dipiazza and Jessica Morse to

                                                          consider whether a termination of Plaintiff’s employment would be implemented.




                                                                                                                -4-
                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.5 Page 5 of 11



                                                                  25.       At the end of the telephone call Paul Vanderlaan advised Plaintiff that he would call him in

                                                          a few days to find out how Plaintiff’s foot surgery went and to let Plaintiff know the result of his

                                                          reconvened meeting with Mike Dipiazza and Jessica Morse.

                                                                  26.       On or about November 1, 2018, Plaintiff received his earnings statement for the period

                                                          beginning October 21, 2018 and ending on October 27, 2018.

                                                                  27.       Plaintiff’s paycheck for the period beginning October 21, 2018 and ending on October 27,

                                                          2018 demonstrates that Plaintiff was paid wages for the day of October 24, 2018 as well as the day of

                                                          October 25, 2018 which was a floating holiday.

                                                                  28.       Defendant’s adopted policies make it clear that an employee who has been terminated is

                                                          not entitled to be paid for floating holidays.

                                                                  29.       Plaintiff’s paycheck for the period beginning October 21, 2018 and ending on October 27,

                                                          2018 demonstrates that Defendant made full and ordinary deductions from Plaintiff’s paycheck for

                                                          Plaintiff’s medical and health benefits.

                                                                  30.       On or about November 6, 2018, Paul Vanderlaan called Plaintiff and asked him if

                                                          Defendant’s Human Resources Department had contacted him to pick up his tools.
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                                  31.       Having not received any further communication from Defendant, Plaintiff on December 3,

                                                          2018 contacted Defendant’s Human Resources Department to ask for his personnel file.

                                                                  32.       On or about December 5, 2018, Plaintiff received, via the United States Postal Service, an

                                                          “Employee Termination Notice” (“Notice”) from Defendant, the Notice was dated as of November 1,

                                                          2018, however the postmark on the envelope in which the Notice was contained was dated December 3,

                                                          2018.

                                                                  33.       The Notice states that Plaintiff was terminated on October 23, 2018.




                                                                                                                -5-
                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.6 Page 6 of 11



                                                                 34.        The Notice states that Plaintiff was “termed via meeting with Paul Vanderlaan, M.

                                                          Dipiazza + J. Morse on 10/23/18,” for “engaging in behavior that creates discord that threatens harmony

                                                          in the workplace.”

                                                                 35.        The Notice also provides:

                                                                            Benefits Terminated: All medical, life and AD&D benefits which you are currently
                                                                            enrolled will terminate at midnight tonight. All dental and vision benefits which
                                                                            you ·are currently enrolled will terminate at the end of the month in which you are
                                                                            terminated. Any new claims for flexible spending benefits and/or short term
                                                                            disability benefits will no longer be accepted after the date of termination.

                                                                            You will receive an offer of COBRA coverage in the mail within two weeks of
                                                                            your termination date. This will give you a detail of the cost of your plan. You will
                                                                            be eligible for the same medical, dental, vision and Flex (FSA) coverage you had
                                                                            prior to termination. You will also be sent a "Certificate of Credible Coverage"
                                                                            form which should be kept as it may be required by future insurance carriers.

                                                                 36.        None of the content of the Notice was shared with Plaintiff on October 23, 2018 or

                                                          thereafter until Plaintiff received the Notice in the mail.

                                                                 37.        Following, Plaintiff’s termination of employment he never received any notice of his right

                                                          to COBRA benefits.

                                                                 38.        Following, Plaintiff’s termination of employment he never received an offer of COBRA
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          coverage.

                                                                 39.        Following, Plaintiff’s termination of employment he never received a “Certificate of

                                                          Credible Coverage” form.

                                                                 40.        Plaintiff never received any of his short-term disability benefits while on short-term

                                                          disability commencing on October 26, 2018.

                                                                 41.        Plaintiff did not receive a copy of his personnel file until January 2, 2019.

                                                                                             COUNT I – WRONGFUL DISHCARGE

                                                                 42.        The Plaintiff incorporates herein all of the previous paragraphs by reference.




                                                                                                                  -6-
                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.7 Page 7 of 11



                                                                  43.       Defendant required its employees, including Plaintiff to abide by Defendant’s adopted

                                                          policies.

                                                                  44.       The provisions of Defendant’s adopted policies, including but not limited to its Open Door

                                                          Policy, apply to all Defendant’s employees, its Officers and Directors.

                                                                  45.       Defendant’s Open Door Policy was specifically adopted to maintain effective

                                                          communications and to allow its employees to address their concerns, problems, or suggestions for

                                                          improvement the workplace environment without fear of retaliation or punishment.

                                                                  46.       Defendant’s Open Door Policy was designed to benefit Plaintiff and Defendant.

                                                                  47.       Defendant’s Open Door Policy constituted an enforceable promise so made as to justify

                                                          Plaintiff and other employees in understanding that a commitment had been made by Defendant that it

                                                          would not terminate its employees, including Plaintiff, in retaliation for discussing work-related problems,

                                                          questions, or requests as encompassed by the Policy.

                                                                  48.       The Defendant’s Open Door Policy operated as a clear and specific employer policy

                                                          statement circulated by Defendant to its general work force, containing a promise that employees,

                                                          including Plaintiff, would not face retaliation for discussing work-related problems, questions, or
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          requests.

                                                                  49.       The Defendant’s Open Door Policy was instituted and disseminated by Defendant to its

                                                          work force purposefully and pursuant to Defendant’s recognition that such policies tend to encourage an

                                                          orderly cooperative and loyal work force for the ultimate benefit to Defendant.

                                                                  50.       The Defendant’s Open Door Policy constituted a term and condition of employment for all

                                                          of Defendant’s employees including Plaintiff.

                                                                  51.       Predicated on the terms and conditions of employment, including Defendant’s Open Door

                                                          Policy, Plaintiff had a legitimate expectation that he wouldn’t be terminated for sharing his concerns




                                                                                                                -7-
                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.8 Page 8 of 11



                                                          relating to the workplace environment with his Supervisor, Vice President and the Human Resources

                                                          Manager.

                                                                 52.        Plaintiff had a contractual right and/or legitimate expectation that he could confide in his

                                                          Supervisor, the Vice President and the Human Resources Manager regarding workplace issues without

                                                          retaliation and without being terminated pursuant to Defendant’s Open Door Policy.

                                                                 53.        Based upon Defendant’s promise that Plaintiff did not have to fear retaliation or

                                                          punishment pursuant to Defendant’s Open Door Policy, Plaintiff freely spoke his mind about work place

                                                          issues at the October 23, 2018 meeting only to learn at the end of the meeting that Defendant’s

                                                          representatives chose to terminate Plaintiff’s employment.

                                                                 54.        Plaintiff was terminated in retaliation for the comments he made during the October 23,

                                                          2018 meeting.

                                                                 55.        Defendant’s promise to Plaintiff that he could be at ease without fear of retaliation or

                                                          punishment during a meeting with management provided Plaintiff with what he thought was a safe and

                                                          secure environment in which to speak freely to his Supervisor, Vice President and the Human Resources

                                                          Manager.
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                                 56.        Defendant’s promise to Plaintiff that he could be at ease without fear of retaliation or

                                                          punishment during a meeting with management was breached during said October 23, 2018 meeting the

                                                          decision was made to terminate Plaintiff’s employment.

                                                                 57.        As a direct cause of Defendant’s breach of its Open Door Policy, Defendant wrongfully

                                                          terminated Plaintiff’s employment in violation of its terms and conditions of employment as promised by

                                                          Defendant.

                                                                 58.        As a direct cause of Defendant’s breach of its Open Door Policy, Plaintiff has suffered

                                                          damages including but not limited to all back wages, lost future wages, lost disability pay, payment of all




                                                                                                                 -8-
                                                          SHRR\4515661.v1
                                                              Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.9 Page 9 of 11



                                                          back and future fringe benefits including health care and retirement benefits, and any wages that he would

                                                          have been paid had the wrongful termination not taken place.

                                                                  WHEREFORE, Plaintiff requests that this Honorable Court order the payment of all back and

                                                          future wages, payment of all back and future fringe benefits including retirement benefits, and any wages

                                                          that he would have been paid had the wrongful termination not taken place, tort damages, the payment of

                                                          all costs of litigation, including reasonable attorneys’ fees, court costs, and any witness fees, and such

                                                          other damages that it deems appropriate.

                                                                                              COUNT II – VIOLATION OF FMLA

                                                                  59.       The Plaintiff incorporates herein all of the previous paragraphs by reference.

                                                                  60.       At all relevant times Plaintiff was an employee as defined under the FMLA.

                                                                  61.       At all relevant times Plaintiff was entitled to leave under the FMLA to bond with and care

                                                          for his newborn daughter as set forth in 29 U.S.C. § 2612(a)(1)(A) and 29 CFR 825.120.

                                                                  62.       At all relevant times Defendant has been engaged in a commerce affecting interstate

                                                          commerce and is an “employer” within the meaning of 29 U.S.C. § 2611(4).

                                                                  63.       At all relevant times Defendant has employed fifty (50) or more employees for each
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          working day during each of twenty (20) or more calendar workweeks in the current or preceding calendar

                                                          year.

                                                                  64.       At all relevant times Plaintiff gave notice to Defendant of Plaintiff’s intention to take leave

                                                          under the FMLA.

                                                                  65.       Because Plaintiff had worked for Defendant for greater than twelve (12) months preceding

                                                          February 1, 2018, because he had worked for Defendant for greater than one thousand two hundred and

                                                          fifty (1,250) hours in the twelve (12) months preceding February 1, 2018, and because Defendant

                                                          employed more than fifty (50) persons within seventy-five (75) miles of the worksite where it employed




                                                                                                                  -9-
                                                          SHRR\4515661.v1
                                                             Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.10 Page 10 of 11



                                                          Plaintiff, as of February 1, 2018, Plaintiff was an “eligible employee” within the meaning of 29 U.S.C. §

                                                          2612(a)(1).

                                                                 66.        Plaintiff sought leave under the FMLA from Defendant and provided Defendant with

                                                          advance written notice of his need for leave for up to twelve (12) weeks to bond with and care for his

                                                          newborn daughter.

                                                                 67.        At all relevant times Plaintiff was denied benefits to which he was entitled under the

                                                          FMLA.

                                                                 68.        The Defendant did not respond within five (5) business days of Plaintiff’s request for leave

                                                          under the FMLA.

                                                                 69.        The FMLA makes it “unlawful for any employer to interfere with, restrain, or deny the

                                                          exercise of or the attempt to exercise, any right provided under” the FMLA. See 29 U.S.C. § 2615(a)(1).

                                                                 70.        A violation of 29 U.S.C. § 2615(a)(1) creates a basis of recovery for interference with

                                                          Plaintiff’s FMLA rights. See 29 U.S.C. § 2617.

                                                                 71.        As a direct cause of Defendant wrongfully denying and interfering with Plaintiff’s rights as

                                                          provided to him under the FMLA, Plaintiff has been damaged as he has incurred the cost of providing
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          care for his newborn daughter that he would not have otherwise incurred.

                                                                 WHEREFORE, Plaintiff requests that this Honorable Court award Plaintiff all damages to which

                                                          he is entitled under the FMLA, liquidated damages in a like amount, interest allowed by law, reasonable

                                                          attorneys’ fees, reasonable expert witness fees, and other costs of the action.

                                                                                             COUNT III – VIOLATION OF ERISA

                                                                 72.        The Plaintiff incorporates herein all the previous paragraphs by reference.

                                                                 73.        At all relevant times, Defendant maintained a “group health plan” within the

                                                          meaning of 29 U.S.C . § 1167(1) and therefore was subject to COBRA.




                                                                                                                -10-
                                                          SHRR\4515661.v1
                                                             Case 1:19-cv-00069-RJJ-RSK ECF No. 1 filed 01/30/19 PageID.11 Page 11 of 11



                                                                 74.        At all material times, Defendant employed twenty (20) or more employees on a typical

                                                          business day during the relevant preceding calendar year. 29 U.S.C. § 1161(b).

                                                                 75.        Plaintiff was provided coverage under a group health plan by virtue of his performance

                                                          of services for Defendant and was, at all material times, a “covered employee” under COBRA. 29

                                                          U.S.C. § 1167(2).

                                                                 76.        Plaintiff's termination was a qualifying event within the meaning of 29 U.S.C. § 1163(2).

                                                                 77.        Following Plaintiff’s termination, he was not timely notified of his rights under COBRA,

                                                          in violation of 29 U.S.C. § 1166 (a)(2) & (c).

                                                                 78.        As a direct and proximate result of Defendant's violation of COBRA, Plaintiff has

                                                          sustained injuries and damages, including the loss of health insurance benefits, and has been placed in

                                                          financial distress and has incurred medical bills, physicians bills and related health bills that would have

                                                          been covered had Plaintiff been aware of his COBRA rights.

                                                                WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant in whatever

                                                          amount Plaintiff may be found to be entitled, including the COBRA damage provision outlined in 29

                                                          U.S.C. § 1132, together with interest, costs, reasonable attorneys’ fees, actual damages and such other
SMITH HAUGHEY RICE & ROEGGE, A Professional Corporation




                                                          relief as the Court deems just under the circumstances.


                                                          Dated: January 30, 2019                                       /s/ Kevin B. Even
                                                                                                                        Kevin B. Even (P38599)
                                                                                                                        Smith Haughey Rice & Roegge
                                                                                                                        Attorneys for Plaintiff
                                                                                                                        keven@shrr.com
                                                                                                                        900 Third St., Ste 204
                                                                                                                        Muskegon, MI 49440
                                                                                                                        231-724-4320




                                                                                                                -11-
                                                          SHRR\4515661.v1
